--------------------------------------------------------------------------------

 
Exhibit 10.1
 


NOTICE


This Restricted Stock Award Agreement (“Agreement”) will be valid only if the
Grantee executes and delivers this Agreement and the attached Stock Power of
Attorney to Vail Banks, Inc., Attn: Lisa M. Dillon on or before November 1,
2005.
 


RESTRICTED STOCK AWARD AGREEMENT
under the
VAIL BANKS, INC.
AMENDED AND RESTATED STOCK INCENTIVE PLAN


 
THIS AGREEMENT, made and entered into as of the 24th day of October 2005, by and
between Vail Banks, Inc. (“the “Company”) and Dan E. Godec (“Grantee”).
 
WITNESSETH THAT:
 
WHEREAS, the Company maintains the Vail Banks, Inc. Amended and Restated Stock
Incentive Plan (the “Plan”), and the Grantee has been selected by the Committee
to receive a Restricted Stock Award under the Plan;
 
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Grantee, as
follows:
 



 
1.
Award of Restricted Stock

 
1.1   The Company hereby grants to the Grantee an award of 2,000 Shares of
restricted stock (“Restricted Stock”), subject to, and in accordance with, the
restrictions, terms and conditions set forth in this Agreement. The grant date
of this award of Restricted Stock is October 24, 2005(“Grant Date”).
 
1.2   This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are incorporated
herein by reference) and, except as otherwise expressly set forth herein, the
capitalized terms used in this Agreement shall have the same definitions as set
forth in the Plan.
 

 
2.
Restrictions

 
2.1    Subject to Sections 2.2, 2.3, and 2.4 below, if the Grantee remains
employed by the Company, the Grantee shall become vested in the Restricted Stock
as follows: 10% of the Shares of Restricted Stock (rounded down to the next
whole share) shall vest on each anniversary (each such date shall be a “Vesting
Date”) of the Grant Date, such that on October 25, 2015 (“Final Vesting Date”)
all of the Shares of Restricted Stock shall be fully vested. On each Vesting
Date, Grantee shall own the Vested Shares of Restricted Stock free and clear of
all restrictions imposed by this Agreement (except those imposed by Section 3.4
below). For purposes of this Agreement, employment with any Subsidiary of the
Company, or service as a Director of the Company or any Subsidiary of the
Company, shall be considered employment with the Company.
 


--------------------------------------------------------------------------------



2.2    In the event, prior to the Final Vesting Date, (i) Grantee dies while
actively employed by the Company, (ii) Grantee’s employment is terminated by
reason of Disability, (iii) Grantee’s employment is terminated by the Company
other than for Cause (as defined in Section 2(e) of the Plan),or (iv) Grantee
terminates Grantee’s employment for Good Reason (as defined in Section 2.5
below), the Restricted Stock shall become fully vested and nonforfeitable as of
the date of Grantee’s death, Disability or termination of employment. The
Company shall deliver certificate(s) for the Restricted Stock, free and clear of
any restrictions imposed by this Agreement (except for Section 3.4) to Grantee
(or, in the event of death, his surviving spouse or, if none, to his estate) as
soon as practical after Grantee’s date of death or termination for Disability,
termination without Cause, or termination for Good Reason. If Grantee terminates
Grantee’s employment without Good Reason or if the Company terminates Grantee
for Cause, the Restricted Stock shall cease to vest further and Grantee shall
only be entitled to the Restricted Stock that is vested as of his date of
termination.
 
2.3    Notwithstanding the other provisions of this Agreement, in the event of a
Change in Control prior to Grantee’s Final Vesting Date, the Restricted Stock
shall become fully vested and nonforfeitable as of the date of the Change in
Control. On the date of the Change in Control, the Company shall deliver to
Grantee a certificate(s) for the Restricted Stock, free and clear of any
restrictions imposed by this Agreement.
 
2.4    The Restricted Stock may not be sold, assigned, transferred, pledged or
otherwise encumbered prior to the date Grantee becomes vested in the Restricted
Stock.
 
2.5    For purposes of this Section 2, “Good Reason” shall mean
 
(i)    the assignment to Grantee of any duties inconsistent with Grantee’s
positions, duties, responsibilities and status with the Company, its
subsidiaries and affiliates as of the date hereof, or a change in Grantee’s
reporting responsibilities, titles or offices which were in effect as of the
date hereof, or any removal of Grantee from, or any failure to re-elect Grantee
to, any of such positions, except in connection with the termination of
Grantee’s employment by the Company for Cause or as a result of Grantee’s death
or Disability or termination by Grantee other than for Good Reason;
 
(ii)    a reduction by the Company in Grantee’s base salary as in effect on the
date hereof or as the same may be increased from time to time, or failure to
give Grantee annual salary increases consistent with performance review ratings
as compared with other employees of the same or similar rank;
 
(iii)    a failure by the Company to continue to cover Grantee under an annual
bonus program comparable to the annual bonus program provided to Grantee as of
the date hereof;
 
(iv)    the Company’s requiring that Grantee be based anywhere other than the
Company’s offices in the Telluride, Colorado area, except for required travel on
Company business to an extent substantially consistent with Grantee’s present
business travel obligations, or in the event that Grantee consents to any such
relocations, the failure by the Company to pay (or reimburse Grantee for) all
reasonable moving expenses incurred by Grantee; or
 

-2-

--------------------------------------------------------------------------------


 


(v)    the failure by the Company to continue in full force and effect any
benefit, retirement, savings or compensation plan or any employee life,
accident, disability, medical, dental, vision or other employee welfare benefit
plan in which Grantee is participating at the date hereof, the taking of any
action by the Company which would adversely affect Grantee’s participation in or
materially reduce Grantee’s benefits under any of such plans or deprive Grantee
of any material fringe benefit or perquisite enjoyed by Grantee at the date
hereof, or the failure by the Company to provide Grantee with the number of paid
personal days to which Grantee is then entitled in accordance with the policies
in effect on the date hereof.



 
3.
Stock; Dividends; Voting

 
3.1    Upon delivery to the Company of the executed Stock Powers attached
hereto, the Company shall register on the Company books stock certificate(s)
evidencing the shares of Restricted Stock in the name of the Grantee. Physical
possession or custody of such stock certificate(s) shall be retained by the
Company until such time as the shares of Restricted Stock are fully vested in
accordance with Section 2. While in its possession, the Company reserves the
right to place a legend on the stock certificate(s) restricting the
transferability of such certificates and referring to the terms and conditions
(including forfeiture) of this Agreement and the Plan. Upon forfeiture of all or
a portion of the shares of Restricted Stock, the stock certificate(s) held on
behalf of the Grantee shall be transferred to the Company pursuant to the
executed Stock Power described above.
 
3.2    During the period the Restricted Stock is not vested, the Grantee shall
be entitled to receive dividends and/or other distributions declared on such
Restricted Stock and Grantee shall be entitled to vote such Restricted Stock.
 
3.3    In the event of a change in capitalization, the number and class of
shares of Restricted Stock or other securities that Grantee shall be entitled
to, and shall hold, pursuant to this Agreement shall be appropriately adjusted
or changed to reflect the change in capitalization, provided that any such
additional shares of Restricted Stock or additional or different shares or
securities shall remain subject to the restrictions in this Agreement. If
additional shares of common stock of the Company or another corporation, or
other consideration is issued in connection with the Restricted Stock at a time
at which the restrictions specified in this Agreement have not lapsed, the
Grantee shall execute and deliver to the Committee additional Stock Power(s) of
Attorney with respect to any such shares of stock, deliver to the Committee the
stock certificates representing such shares, and forward to the Committee any
such other consideration. Such stock certificates and/or other consideration
shall be retained by the Company and shall be credited to the account of the
Grantee and shall be distributed to the Grantee, subject to forfeiture and the
other terms and conditions of this Agreement and the Plan, at the same time as
the shares of Restricted Stock are to be distributed free of all restrictions.
 
3.4    The Grantee represents and warrants that Grantee is acquiring the
Restricted Stock for investment purposes only, and not with a view to
distribution thereof. The Grantee is aware that the Restricted Stock may not be
registered under the federal or any state securities laws and that, in addition
to the other restrictions on the Restricted Stock, the shares will not be able
to be transferred unless an exemption from registration is available. By making
this award of Restricted Stock, the Company is not undertaking any obligation to
register the Restricted Stock under any federal or state securities laws.
 

-3-

--------------------------------------------------------------------------------




4.
No Right to Continued Employment

 
Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of employment by
the Company or a subsidiary, nor shall this Agreement or the Plan interfere in
any way with the right of the Company or a Subsidiary to terminate the Grantee’s
employment at any time, subject to Grantee’s rights under this Agreement.
 

 
5.
Taxes and Withholding

 
The Grantee shall be responsible for all federal, state and local income taxes
payable with respect to this award of Restricted Stock and any employment taxes
payable by Grantee as an employee. The Grantee shall have the right to make such
elections under the Internal Revenue Code of 1986, as amended, as are available
in connection with this award of Restricted Stock, including a Section 83(b)
election. The Company and Grantee agree to report the value of the Restricted
Stock in a consistent manner for federal income tax purposes. The Company shall
have the right to retain and withhold from any payment of Restricted Stock the
amount of taxes required by any government to be withheld or otherwise deducted
and paid with respect to such payment. At its discretion, the Company may
require Grantee to reimburse the Company for any such taxes required to be
withheld and may withhold any distribution in whole or in part until the Company
is so reimbursed. In lieu thereof, the Company shall have the right to withhold
from any other cash amounts due to Grantee an amount equal to such taxes
required to be withheld or withhold and cancel (in whole or in part) a number of
shares of Restricted Stock having a market value not less than the amount of
such taxes.
 

 
6.
Grantee Bound By The Plan

 
The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.
 

 
7.
Modification of Agreement

 
This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.
 

 
8.
Severability

 
Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
 

 
9.
Governing Law

 
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Colorado without giving effect to
the conflicts of laws principles thereof.
 

-4-

--------------------------------------------------------------------------------




10.
Successors in Interest

 
This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns, and upon any person acquiring, whether by
merger, consolidation, reorganization, purchase of stock or assets, or
otherwise, all or substantially all of the Company’s assets and business. This
Agreement shall inure to the benefit of the Grantee’s legal representatives. All
obligations imposed upon the Grantee and all rights granted to the Company under
this Agreement shall be final, binding and conclusive upon the Grantee’s heirs,
executors, administrators and successors.
 

 
11.
Resolution of Disputes

 
Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to the interpretation, construction or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding and conclusive on the Grantee and the Company for all purposes.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

 
VAIL BANKS, INC.
 
 
 
By:    /s/ Gary S. Judd                                  
       Gary S. Judd, President
 
 
GRANTEE:
 
 
 
 /s/ Dan E.Godec                                           
Dan E. Godec




-5-

--------------------------------------------------------------------------------



STOCK POWER


FOR VALUE RECEIVED, the undersigned does hereby assign and transfer to
____________________________________ _______________________________ (_____)
shares of the common stock of Vail Banks, Inc. (the “Company”) registered on the
books of the Company in the name of the undersigned (whether a certificate has
been issued or not), and does hereby irrevocably constitute and appoint
_________________________________ attorney to transfer said stock on the books
of the Company, with full power of substitution in the premises.




DATED: ______________________
 


 
 

 
  /s/ Dan E. Godec                                             
Name: Dan E. Godec

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-6-
 


 